                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

CATHERINE E. WAIDE,                            )
                                               )
               Plaintiff,                      )
                                               )
vs.                                            )       Case No. CIV-16-817-D
                                               )
CITY OF OKLAHOMA CITY, et al.,                 )
                                               )
               Defendants.                     )


                                            ORDER

       Before the Court is Defendant City of Oklahoma City’s Motion for Summary

Judgment [Doc. No. 54], filed pursuant to Fed. R. Civ. P. 56. The City seeks a judgment

in its favor on all claims asserted in the Complaint: gender and race discrimination, hostile

work environment, and retaliation under Title VII of the Civil Rights Act of 1964 as

amended (“Title VII”), 42 U.S.C. § 2000e et seq.; interference with rights under the Family

and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601 et seq.; violation of a Fourteenth

Amendment right of due process under 42 U.S.C. § 1983; and a parallel discrimination

claim under Oklahoma law. 1 Plaintiff Catherine Waide has filed a response brief [Doc.

No. 75], and the City has replied [Doc. No. 78]. Thus, the Motion is fully briefed. 2


       1
          All other claims originally asserted against the City have been voluntarily dismissed.
See 8/2/17 Order [Doc. No. 43] (granting Plaintiff’s Consent Motion to Amend Complaint;
dismissing Counts III and VI and allegations under 42 U.S.C. § 1985).
       2
           In addition to this full round of briefing, the City supplemented its original brief with an
amended exhibit [Doc. No. 85] of additional deposition testimony. Also, Defendant Douglas
Kupper filed a motion for summary judgment regarding Plaintiff’s § 1983 claim. In their present
briefs, the City adopts the facts and arguments in Defendant Kupper’s motion, and Plaintiff adopts
her response to that motion. The Court granted Defendant Kupper’s motion by Order of March 4,
                                    Standard of Decision

       Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A material fact is one that “might affect the outcome of the suit under the

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is

genuine if the evidence is such that a reasonable jury could return a verdict for either party.

Id. at 255. All facts and reasonable inferences must be viewed in the light most favorable

to the nonmoving party. Id. If a party who would bear the burden of proof at trial lacks

sufficient evidence on an essential element of a claim, all other factual issues concerning

the claim become immaterial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

       The movant bears the initial burden of demonstrating the absence of a dispute of

material fact warranting summary judgment. Celotex, 477 U.S. at 322-23. If the movant

carries this burden, the nonmovant must go beyond the pleadings and “set forth specific

facts” that would be admissible in evidence and that show a genuine issue for trial. See

Anderson, 477 U.S. at 248; Celotex, 477 U.S. at 324; Adler v. Wal-Mart Stores, Inc., 144

F.3d 664, 671 (10th Cir. 1998). “To accomplish this, the facts must be identified by

reference to affidavits, deposition transcripts, or specific exhibits incorporated therein.”

Adler, 144 F.3d at 671; see Fed. R. Civ. P. 56(c)(1)(A). “The court need consider only the

cited materials, but it may consider other materials in the record.” Fed. R. Civ. P. 56(c)(3).




2019 [Doc. No. 86]. For the same reasons stated in the March 4 Order, the City is entitled to
summary judgment on Plaintiff’s § 1983 claim, and therefore, this part of the City’s Motion will
be granted without further discussion.

                                               2
The Court’s inquiry is whether the facts and evidence identified by the parties present “a

sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.” See Anderson, 477 U.S. at 251-52.

                               Statement of Undisputed Facts 3

       Until June 22, 2015, Plaintiff worked for the City as the superintendent of the

grounds division of the parks department. This is a high-level management position that

reports directly to the assistant director of the department, who in turn reports directly to

the director. In her position as a division head, Plaintiff (a white female) had five peers

who were heads of other divisions – three white males, one black male, and another white

female. Plaintiff directly supervised two unit operations supervisors (a black male and a

white male), a management specialist (white female), and an office coordinator (black

female). As discussed infra, Plaintiff complains as part of her Title VII claim that the black

male under her supervision, John Brooks, received no discipline for engaging in some of

the same conduct for which she was terminated. 4

       During 2014, the director and assistant director of the parks department, as well as

the business manager, all retired. In May 2014, Douglas Kupper was hired as the new



       3
          This statement includes material facts that are properly supported by the asserting party
and not opposed in the manner required by Rule 56(c). Any stated fact that is not supported by a
party’s citation to the record is disregarded. In assessing the affidavits submitted, the Court will
“disregard inadmissible hearsay statements contained in affidavits, as those statements could not
be presented at trial in any form.” Argo v. Blue Cross & Blue Shield of Kans., Inc., 452 F.3d 1193,
1199 (10th Cir. 2006) (emphasis omitted).
       4
         Plaintiff points out that she was not Mr. Brooks’ supervisor after April 2, 2015, when she
was relieved of certain duties; Mr. Brooks then was directly supervised by the assistant director.
But Plaintiff does not identify any alleged misconduct by Mr. Brooks during that time period.

                                                 3
director. In October 2014, Walt Bratton was hired as the assistant director and became

Plaintiff’s immediate supervisor. In November 2014, Mr. Bratton approved Plaintiff’s

request to take 40 hours of paid leave from December 15-19, 2014; the parties dispute

whether Mr. Bratton knew this leave period was protected by FMLA.

       On November 14, 2014, Mr. Bratton presented Plaintiff with her annual

performance evaluation for the period of June 2013 to June 2014. Plaintiff received an

overall rating of “Proficient – Meets All Expectations.” During the meeting, Mr. Bratton

set goals for Plaintiff. She later provided comments about the goals; Mr. Bratton responded

and sent a copy to Mr. Kupper. On November 20, 2014, Plaintiff met with Mr. Kupper

and delivered a document stating complaints about Mr. Bratton’s supervision, particularly

his evaluation and his responses to her comments. Plaintiff said she did not believe any

further conversation between her and Mr. Bratton would be successful because “he appears

to interpret a differing opinion as a personal attack.” See Def. Kupper’s Mot., Ex. 4 [Doc.

No. 48-4] at 1 (ECF page numbering). Plaintiff stated that Mr. Bratton had questioned her

integrity and abilities as a manager, and she complained of his chastising tone and lack of

professional courtesy. Plaintiff also suggested certain comments by Mr. Bratton were

“harassing.” Id. at 3. Mr. Kupper sent Plaintiff’s complaint to the human resources

department (“HR”) and discussed it with Mr. Bratton.

      More conflict between Plaintiff and Mr. Bratton, and complaints to Mr. Kupper,

ensued. On December 22, 2014, following her FMLA leave, Plaintiff complained that

Mr. Bratton’s had “harassed” her female subordinate during her absence about Plaintiff’s



                                            4
FMLA leave. See Waide Aff. [Doc. No. 75-1] ¶ 9. Mr. Kupper viewed Mr. Bratton’s

questioning of Plaintiff’s leave as inappropriate and discussed it with him.

       On December 23, 2014, Mr. Bratton met with Plaintiff and discussed the status of

five job assignments. Later that day, he followed up with an email summarizing their

agreement regarding her projects and deadlines. He also advised her to “concentrate on

focusing [her] energy on listening and following through with work assignments . . . rather

than spending [her] valuable energy on how to get out of them.” See City’s Mot., Ex. 8

[Doc. No. 54-8]. Plaintiff was offended by this comment, and complained to Mr. Kupper

about it on December 29, 2014. She viewed it as an example of how Mr. Bratton

“continue[d] to chastise, belittle and berate” her; she told Mr. Kupper that she found “the

continual nature of this type of communication harassing.” See id. After receiving this

message, Mr. Kupper again contacted HR regarding Plaintiff’s complaint.

       In January 2015, Plaintiff, Mr. Brooks, and Mr. Bratton interviewed candidates for

a vacant position of field operations supervisor (“FOS”) in the grounds division. They

selected two candidates and recommended them to the personnel department for hiring.

The personnel operations manager, Rebecka Shaw, rejected the recommendation in favor

of a different candidate, David Thiemann, whom they were instructed to hire. Plaintiff,

Mr. Brooks, and Mr. Bratton met with Ms. Shaw on January 23, 2015, concerning her

instructions. She directed them to meet with Mr. Thiemann, explain their expectations,

delineate what tasks he would perform, and let him decide whether to accept the challenge.

In Ms. Shaw’s words, they should “have a come to Jesus meeting [with Mr. Thiemann] so

he understands what he’s getting into.” See Shaw Dep. [Doc. No. 75-16], 29:22-30:6.

                                             5
       Plaintiff and Mr. Brooks subsequently met with Mr. Thiemann and offered him the

job, which he accepted. Plaintiff’s statements during the meeting later became the subject

of a complaint by Mr. Thiemann in March 2015. He accused Plaintiff and Mr. Brooks of

trying to discourage him from taking the job and setting him up to fail. According to

Plaintiff, her statements were misconstrued and taken out of context. Within two months

after assuming the position, Mr. Thiemann asked to be demoted to a lower position.

       Near the time of Mr. Thiemann’s promotion, another vacant FOS position was filled

by a candidate selected by Mr. Brooks and Plaintiff, without consulting Mr. Bratton. On

January 29, 2015, Mr. Bratton sent email messages to Plaintiff and Mr. Brooks requesting

an explanation. In communicating with Mr. Brooks, Mr. Bratton sent a copy to Plaintiff

and included a message to her (“Catherine it is now 5:25 PM, and once again I sent you an

email(s) requesting information and you didn’t respond”) and referenced the personnel

policy regarding insubordination.       See City’s Mot., Ex. 10 [Doc. No. 54-10].            On

January 30, 2015, Plaintiff forwarded Mr. Bratton’s message to Mr. Kupper with a

complaint that she felt threatened and disrespected. 5 She also apologized for her mistake

regarding the second FOS selection, stating she understood “the selection process was

inappropriate and lacking communication.” Id. Ex. 11 [Doc. No. 54-11].

       On February 16, 2015, Mr. Bratton met with Plaintiff and presented her with a

“Documentation Log” listing dates and items of concern regarding her performance. A

personnel specialist, Carla Chatman, attended the meeting. Mr. Bratton discussed with


       5
          She also explained that she did not respond to Mr. Bratton’s email because she believed
an oral discussion had satisfied his concern.

                                               6
Plaintiff the contents of the log, which consisted of a four-page, single-spaced document

spanning a period from October 7, 2014, to February 13, 2015. The log included alleged

instances in which Plaintiff failed to communicate with Mr. Bratton, did not comply with

his directives or deadlines, and acted in an unprofessional manner, including making

degrading comments regarding her employees. More than one witness has testified that

Plaintiff used the word “retards” in reference to part-time or seasonal employees who

worked in grounds maintenance.        Plaintiff denies these reports and the accuracy of

Mr. Bratton’s log; she later provided a written response. Plaintiff cites the log as another

example of Mr. Bratton’s harassment and attempts to intimidate her.

       On February 20, 2015, Plaintiff met with Ms. Chatman and the personnel director,

Dianna Berry, to discuss Mr. Bratton’s treatment of her. Plaintiff took a copy of the log to

the meeting. According to Plaintiff, she reported that she viewed Mr. Bratton’s conduct as

harassment and she believed he was treating her more harshly than male employees under

his supervision. Neither Ms. Chatman nor Ms. Berry perceived Plaintiff’s complaint as

raising a personnel issue to be investigated. Plaintiff was instructed to discuss her concerns

with Mr. Kupper. However, Mr. Kupper later met with Ms. Berry and others to discuss

complaints that the personnel department had received about Mr. Bratton.

       On March 17, 2015, a probationary employee in the grounds division, referred to in

Plaintiff’s Motion only as D.B., allegedly made remarks that his co-workers considered

threatening while holding a machete. D.B.’s supervisor did not send him home at the time

of the incident, but reported it to Mr. Brooks. Plaintiff and Mr. Brooks reviewed witness

statements and interviewed D.B., who denied picking up a machete. D.B. also complained

                                              7
that he had been denied training and had been retaliated against by his supervisor. Plaintiff

and Mr. Brooks decided to transfer D.B. to another district until an investigation could be

completed. However, on March 27, 2015, Mr. Bratton directed Plaintiff to terminate

D.B.’s employment, which she did.

       Also in March 2015, Mr. Kupper directed Mr. Bratton to meet with Ms. Shaw and

investigate a complaint that HR had received from Mr. Thiemann about his treatment by

Mr. Brooks. Mr. Bratton launched an investigation in which he interviewed a number of

employees regarding their treatment by Mr. Brooks and Plaintiff. On March 31, 2015,

Mr. Bratton delivered a written report to Mr. Kupper that summarized witness interviews,

stated his findings, and recommended that Plaintiff and Mr. Brooks “should be relieved of

the responsibilities of their positions” due to “a pattern of behavior of management through

fear and intimidation.” See City’s Mot., Ex. 20 [Doc. No. 54-20] at 13.

       During a meeting with Mr. Kupper and Mr. Bratton on April 2, 2015, Plaintiff and

Mr. Brooks were informed of the results of the investigation, and Plaintiff was informed

she would be relieved of supervisory duties. Mr. Brooks received no discipline because,

according to Mr. Kupper, “[t]he actions that Brooks was accused of happened under

[Plaintiff’s] management, not Mr. Bratton’s management.” See Kupper Dep. 185:16-20.

Mr. Kupper intended for Mr. Bratton to start “immediately working with Mr. Brooks . . .

to change his attitude towards his employees, and take the necessary opportunities to

counsel [him] on a better way of communicating.” Id. 186:2-7. Asked why Plaintiff did

not receive the same opportunity, Mr. Kupper explained, “I felt that a woman and a

manager of so many years of experience should intuitively know that these are the wrong

                                             8
activities, and again, if she wasn’t aware that her management team was acting

inappropriately, then there was issues with her ability to manage the organization.” Id.

186:8-15.

       Mr. Kupper provided Plaintiff a written list of her changed job responsibilities in a

memorandum dated April 2, 2015. See City’s Mot., Ex. 21 [Doc. No. 54-21]. Mr. Kupper

intended the job changes to limit Plaintiff’s contact with subordinate employees. Plaintiff

believed some of the changes – such as a requirement to “[c]heck in with Walt Bratton

each morning when arriving at the office,” id., ¶ 3 – were intended to humiliate her. She

also viewed the investigation as retaliation for her complaints about Mr. Bratton’s conduct.

       At the April 2 meeting, Plaintiff delivered her written rebuttal to Mr. Bratton’s log,

and Mr. Kupper reviewed it. In the rebuttal, Plaintiff complained of Mr. Bratton’s

“oppressive micromanagement” that was meant to harass her and accused Mr. Bratton of

engaging in “workplace bullying.” See City’s Mot., Ex. 22 [Doc. No. 54-22] at 6, 10.

Plaintiff also provided a copy of the rebuttal to HR, and met with Ms. Chatman on April 7,

2015, to discuss it and Mr. Kupper’s April 2 memo. Plaintiff performed the responsibilities

set out in the April 2 memo with agreed modifications, and certain duties that had been

removed were subsequently restored.

       Later in April 2015, in response to complaints to HR about Mr. Bratton, Ms. Berry

interviewed other division heads regarding Mr. Bratton’s supervision. One interviewee,

Melinda McMillan, also criticized Plaintiff’s supervision of subordinate employees.

Ms. Berry prepared a summary of reported complaints about Mr. Bratton. See Pl.’s Resp.

City’s Mot., Ex. 9 [Doc. No. 75-9]. In late April or early May, Mr. Kupper determined

                                             9
that Mr. Bratton was not correcting the issues that they had discussed, and he informed

Mr. Bratton that he needed to resign. Mr. Bratton resigned May 4, 2015, and Mr. Kupper

selected Ms. McMillan to replace him.

       Mr. Kupper and Ms. McMillan met with Plaintiff and her subordinates on May 5,

2015, to inform them of these changes. It was later reported to Mr. Kupper that Plaintiff

was seen celebrating Mr. Bratton’s departure by singing and dancing to the song “Happy”

by Pharrell Williams in front of employees. Mr. Kupper received no first-hand account of

the incident, and Plaintiff denies that it occurred. Mr. Kupper has testified that he believed

Plaintiff’s reported behavior, combined with prior attitude and management issues,

warranted disciplinary action. Plaintiff denies this is the real reason for her discipline.

       On May 22, 2015, Plaintiff was placed on administrative leave with pay and given

written notice by Mr. Kupper of a pre-determination meeting regarding disciplinary action,

“up to and including termination.”       See Def. Kupper’s Mot., Ex. 5 [Doc. No. 48-5]

at 2. The notice alleged three policy violations and provided examples of unacceptable

conduct:    fostering a culture of intimidation (describing two specific instances of

intimidating statements, including ones to Mr. Thiemann); poor decision making or

management of human resources (citing the decision to retain and transfer D.B.); and

unprofessionalism, describing two instances of unprofessional conduct (the “Happy”

incident after Mr. Bratton resigned and derogatory references to employees as “retarded”).

       On June 5, 2015, the pre-determination meeting was held, and Plaintiff provided a

written response to the allegations in the notice. On June 22, 2015, Plaintiff’s employment

was terminated by Defendant Kupper. Plaintiff received a written decision, stating that she

                                              10
was terminated because she “failed to meet the department’s expectations of a division

manager” and the administration lacked confidence in her ability to lead her division “in a

manner consistent with the goals and vision of the administration.” See Def. Kupper’s

Mot., Ex. 7 [Doc. No. 48-7] at 2.

       Plaintiff filed a grievance challenging her termination as provided by the City’s

personnel policies. In her grievance statement, Plaintiff denied the allegations against her,

complained that progressive discipline was not used, and alleged that her discipline was

retaliatory (for complaining about Mr. Bratton) and discriminatory (because male

employees involved in some incidents were not disciplined). A grievance review board

issued a decision that was largely favorable to Plaintiff and recommended her

reinstatement. See Pl.’s Resp. City’s Mot., Ex. 54 [Doc. No. 57-56]. However, the city

manager rejected the board’s recommendation and upheld Plaintiff’s termination. The city

manager stated that Plaintiff was “terminated for conduct that [he found] unacceptable for

a Division Manager” and that he “believe[d] it to be in the best interest of the City . . . that

[she] not be reinstated.” See Def. Kupper’s Mot., Ex. 9 [Doc. No. 48-9]. Plaintiff also

filed an EEOC charge of gender and race discrimination and retaliation. After Plaintiff

received an EEOC notice of her right to sue, she commenced this action in state court in

June 2016, and Defendants timely removed it to federal court.

                                    Defendant’s Motion

       The City seeks summary judgment on Plaintiff’s Title VII claims under the familiar

burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

The City first asserts that Plaintiff cannot establish a prima facie case of race discrimination

                                              11
because she is a member of a historically favored group and she cannot establish

circumstances from which to infer reverse race discrimination by the City. The City also

asserts that Plaintiff cannot establish a prima facie case of gender discrimination because

she lacks any facts to show that she was disciplined under circumstances suggesting

disparate treatment from a similarly situated male employee. The City also asserts that

Plaintiff cannot establish a prima facie case of retaliation because she cannot show either

that she engaged in protected opposition to discrimination or that there is a causal

connection between any such activity and an adverse action by the City. Further, if Plaintiff

could establish a prima face case under Title VII, the City asserts that it had legitimate,

nondiscriminatory and nonretaliatory reasons for terminating Plaintiff and she cannot show

these reasons are pretextual. Finally, the City asserts that Plaintiff cannot establish the

existence of a gender-based hostile work environment (as alleged) or show that the City

took an adverse action that interfered with Plaintiff’s right to take FMLA leave.

                                   Plaintiff’s Response

       In response, Plaintiff strongly disagrees with the City’s view of her Title VII claims

except she does not address race discrimination; her response is also silent regarding her

FMLA claim. Although the City contends these omissions mean “Plaintiff has confessed

its Motion” regarding her claims of race discrimination and FMLA interference, this is not

quite true. Under Rule 56(e)(3), the Court has an independent duty to determine that

summary judgment is appropriate, even in the absence of a response by the adverse party.

See Reed v. Bennett, 312 F.3d 1190, 1194-95 (10th Cir. 2002); Murray v. City of

Tahlequah, 312 F.3d 1196, 1200 (10th Cir. 2002). Thus, the Court must still consider

                                             12
whether the City is entitled to summary judgment on Plaintiff’s race discrimination and

FMLA claims. After addressing these claims, the Court will turn to the contested claims

addressed by the City’s Motion.

                                           Discussion

A.     Reverse Race Discrimination

       Under the traditional McDonnell Douglas analysis, the first element of a prima facie

case requires proof that the plaintiff is a member of a protected class. In Notari v. Denver

Water Department, 971 F.2d 585 (10th Cir. 1992), the court of appeals “held that in cases

of reverse racial discrimination, instead of showing minority group membership, a plaintiff

must ‘establish background circumstances that support an inference that the defendant is

one of those unusual employers who discriminates against the majority.’” Mattioda v.

White, 323 F.3d 1288, 1292 (10th Cir. 2003) (quoting Notari, 971 F.2d at 589). In

modifying the first element of a prima facie case, the Tenth Circuit “recognized that

members of the majority group are not necessarily entitled to a presumption of

discrimination afforded to members of a minority group.” Id.; see Taken v. Okla. Corp.

Comm’n, 125 F.3d 1366, 1369 (10th Cir. 1997). In this case, Plaintiff makes no effort to

show circumstances that would suggest the City is an unusual employer who discriminates

against white employees. 6 Therefore, Plaintiff has failed to establish a prima facie case of

reverse race discrimination, and the City is entitled to summary judgment on this claim.




       6
          Plaintiff also does not provide any direct evidence of racial discrimination in the City’s
decision to terminate her employment.

                                                13
B.     FMLA Interference

       An FMLA claim based on an entitlement or interference theory arises from

29 U.S.C. § 2615(a)(1). See Dalpiaz v. Carbon Cty., 760 F.3d 1126, 1131 (10th Cir. 2014);

Metzler v. Fed. Home Loan Bank, 464 F.3d 1164, 1170 (10th Cir. 2006)). The Tenth

Circuit has explained liability under this theory as follows:

               To establish a claim of FMLA interference under § 2615(a)(1), an
       employee must show “(1) that she was entitled to FMLA leave, (2) that some
       adverse action by the employer interfered with her right to take FMLA leave,
       and (3) that the employer’s action was related to the exercise or attempted
       exercise of her FMLA rights.” Campbell [v. Gambro Healthcare, Inc.], 478
       F.3d [1282] at 1287 [(10th Cir. 2007)] (internal quotation marks and brackets
       omitted). To satisfy the second element of an interference claim – adverse
       action interfering with the right to take FMLA leave – “the employee must
       show that she was prevented from taking the full 12 weeks[] of leave
       guaranteed by the FMLA, denied reinstatement following leave, or denied
       initial permission to take leave.” Id. Thus, an interference claim arises when
       an adverse employment decision is made before the employee has been
       allowed to take FMLA leave or while the employee is still on FMLA leave.
       Id.

Dalpiaz, 760 F.3d at 1132 (footnote omitted). “The interference or entitlement theory is

derived from the FMLA’s creation of substantive rights. If an employer interferes with the

FMLA-created right to medical leave or to reinstatement following the leave, a deprivation

of this right is a violation regardless of the employer’s intent.” Smith v. Diffee Ford-

Lincoln-Mercury, Inc., 298 F.3d 955, 960 (10th Cir. 2002).

       It is undisputed that Plaintiff was entitled to FMLA leave, that she submitted a

request to take one week of FMLA leave in December 2014 to care for a family member,

and that she was approved to take paid leave that week. Plaintiff does not present any facts

to show that the City took an adverse action against her in December 2014 that prevented


                                             14
her from taking the leave or that prevented her from returning to work after the leave.

Therefore, she has failed to establish an essential element of her alleged FMLA claim, and

the City is entitled to summary judgment on this claim.

C.     Hostile Work Environment

       A hostile work environment that violates Title VII is one involving harassment

based on a prohibited factor, such as gender, that is “sufficiently severe or pervasive to

alter the conditions of [the victim’s] employment and create an abusive working

environment.” Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986). “Severity and

pervasiveness are evaluated according to the totality of circumstances, Harris v. Forklift

Sys., Inc., 510 U.S. 17, 23, 114 S. Ct. 367, 126 L. Ed. 2d 295 (1993), considering such

factors as the frequency of the discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee’s work performance.” Chavez v. New Mexico, 397 F.3d 826,

832 (10th Cir. 2005). “[T]he environment must be both subjectively and objectively hostile

or abusive.” MacKenzie v. City of Denver, 414 F.3d 1266, 1280 (10th Cir. 2005). The

fact-finder must “judge the objective severity of the harassment from the perspective of a

reasonable person in the plaintiff’s position, considering all the circumstances.” See

Harsco Corp. v. Renner, 475 F.3d 1179, 1187 (10th Cir. 2007); see Oncale v. Sundowner

Offshore Servs., Inc., 523 U.S. 75, 81 (1998); Harris, 510 U.S. at 21. “But severity and

pervasiveness are not enough. The ‘plaintiff must produce evidence that she was the object

of harassment because of her gender.’” Chavez, 397 F.3d at 833 (quoting Penry v. Fed.

Home Loan Bank, 155 F.3d 1257, 1261 (10th Cir. 1998); emphasis added in Chavez). If

                                             15
these elements are established, a plaintiff must also establish a basis for holding the

employer liable, such as proof that the employer “knew or should have known of the

conduct and failed to stop it.” See Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 759

(1988); Bertsch v. Overstock.com, 684 F.3d 1023, 1027 (10th Cir. 2012).

       In this case, the City acknowledges Plaintiff’s view that she was “harassed” or

treated harshly by Mr. Bratton, but it challenges Plaintiff’s ability to prove objectively

severe or pervasive conduct based on gender. The City also points to facts that show it

responded to complaints by Plaintiff and others about Mr. Bratton’s management style by

counseling Mr. Bratton and then causing him to resign. Based on these facts, the City

contends it “took prompt remedial action” that absolves it of any liability for Mr. Bratton’s

conduct. See City’s Mot. at 26.

       In response, Plaintiff presents facts and evidence that show, when viewed most

favorably to her as required by Rule 56, that Mr. Batton engaged in a course of conduct

toward Plaintiff in which he closely supervised her work, frequently assigned her tasks and

deadlines, repeatedly criticized her performance and her response (or lack thereof) to his

instructions, and arguably belittled or demeaned her as a management-level employee.

The evidence also shows Mr. Kupper adopted Mr. Bratton’s recommendation to limit

Plaintiff’s responsibilities and imposed requirements that she found demeaning. However,

Plaintiff has not presented any evidence of sexual or gender-based conduct, any physical

threats or overtly hostile conduct, any insults or use of derogatory language, or any facially

discriminatory conduct. The Court recognizes that gender-neutral conduct may in fact be

gender-based and a hostile work environment may be created when gender-neutral

                                             16
harassment is viewed in the context of other gender-discriminatory conduct and hostility.

See Chavez, 397 F.3d at 833, 836-37; O’Shea v. Yellow Tech. Servs., Inc., 185 F.3d 1093,

1097, 1102 (10th Cir. 1999). The Court finds, however, that Plaintiff has not pointed to

circumstances that, viewed objectively, establish severe or pervasive harassment that

created a hostile or abusive working environment based on gender.

       In short, the Court finds that Plaintiff has failed to demonstrate a genuine dispute of

material fact as to whether she was subjected to a hostile work environment from gender-

based harassment. Therefore, the Court finds that the City is entitled to summary judgment

on Plaintiff’s hostile work environment claim.

D.     Gender Discrimination

       1.     Prima Facie Case

       To establish a prima facie case of gender discrimination under the McDonnell

Douglas framework, a plaintiff must establish that 1) she is a member of a protected class;

2) she suffered an adverse employment action; and 3) “the challenged action took place

under circumstances giving rise to an inference of discrimination.” EEOC v. PVNF,

L.L.C., 487 F.3d 790, 800 (10th Cir. 2007). An inference of discrimination may be shown

by circumstantial evidence, for example, by showing that a similarly situated male

employee was treated more favorably than the female plaintiff. See Strickland v. United

Parcel Serv., Inc., 555 F.3d 1224, 1231-32 (10th Cir. 2009). In this case, the City does

not dispute that Plaintiff can satisfy the first two elements; it challenges only Plaintiff’s

ability to satisfy the third prong. The City asserts that Plaintiff relies only on the fact that



                                              17
she was treated differently from Mr. Brooks but he was not similarly situated to Plaintiff

because he was a subordinate employee.

       The Court is not persuaded that differences in the management-level positions of

Plaintiff and Mr. Brooks are dispositive. Mr. Kupper was specifically asked to explain his

different treatment of Plaintiff and Mr. Brooks when Mr. Bratton recommended that both

of them should be disciplined and relieved of their supervisory duties. Mr. Kupper’s

testimony in response to this question could reasonably be found to suggest that he based

his decision, in part, on Plaintiff’s gender. Mr. Kupper stated that as an experienced

manager and as a woman Plaintiff should have intuitively known that her behavior was

improper. Based on this direct reference to gender as a basis for Mr. Kupper’s discipline

of Plaintiff, the Court finds that a reasonable inference of gender-based decision making

by Mr. Kupper with respect to Plaintiff’s termination could also be drawn. Therefore, the

Court finds that Plaintiff has demonstrated a genuine dispute of material fact as to her prima

facie case of gender discrimination.

       2.     Pretext

       Proceeding to the next step of the McDonnell Douglas analysis, the City asserts that

it had legitimate, nondiscriminatory reasons for terminating Plaintiff’s employment, as

shown by Mr. Kupper’s pre-termination notice and written termination decision. Plaintiff

responds by presenting facts and argument to show these asserted reasons for terminating

her employment are pretextual.

       “A plaintiff can establish pretext by showing the defendant’s proffered non-

discriminatory explanations for its actions are so incoherent, weak, inconsistent, or

                                             18
contradictory that a rational factfinder could conclude they are unworthy of belief.” EEOC

v. C.R. England, Inc., 644 F.3d 1028, 1038-39 (10th Cir. 2011) (internal quotations and

alterations omitted); see Foster v. Mountain Coal Co., 830 F.3d 1178, 1194 (10th Cir.

2016). Also, “[e]vidence of pretext may include prior treatment of plaintiff; the employer’s

policy and practice regarding minority employment (including statistical data); disturbing

procedural irregularities . . . ; and the use of subjective criteria.” Jaramillo v. Colo. Judicial

Dep’t, 427 F.3d 1303, 1308 (10th Cir. 2005) (internal quotation omitted). “A plaintiff

demonstrates pretext by showing either that a discriminatory reason more likely motivated

the employer or that the employer’s proffered explanation is unworthy of credence.”

Zamora v. Elite Logistics, Inc., 478 F.3d 1160, 1166 (10th Cir. 2007) (internal quotation

omitted).

       Upon consideration of the record presented, the Court finds that Plaintiff has

presented sufficient facts and evidence, although barely, from which a reasonable finding

of pretext could be made. Plaintiff primarily argues that the allegations of misconduct

leveled against her were unfounded, and she complains of discriminatory conduct by

Mr. Bratton, who was not involved in the decision to terminate her employment. However,

the record also contains evidence, discussed supra, suggesting that Mr. Kupper held

Plaintiff to a higher standard because she was a woman. His stated reasons for terminating

her employment are entirely subjective. Plaintiff also argues facts that, viewed most

favorably to her, suggest other weaknesses in the explanation of why Plaintiff’s alleged

misconduct warranted immediate termination. Accordingly, regardless whether the Court

would draw the same inferences, the Court finds that Plaintiff has made a minimally

                                               19
sufficient showing to establish a genuine dispute of material fact regarding whether the

City’s stated reasons for terminating her employment are pretextual.

       For these reasons, the City is not entitled to summary judgment on Plaintiff’s gender

discrimination claim.

E.     Retaliation

       The same burden-shifting framework of McDonnell Douglas guides the analysis of

Plaintiff’s retaliation claim. See Fye v. Okla. Corp. Comm’n, 516 F.3d 1217, 1227 (10th

Cir. 2008). Following Burlington Northern & Santa Fe Railway Co. v. White, 548 U.S.

53, 68 (2006), the initial prima facie case of retaliation is formulated as follows:

       To establish a prima facie case of retaliation, a plaintiff must demonstrate
       (1) that [s]he engaged in protected opposition to discrimination, (2) that a
       reasonable employee would have found the challenged action materially
       adverse, and (3) that a causal connection existed between the protected
       activity and the materially adverse action.

Argo v. Blue Cross & Blue Shield of Kans., Inc., 452 F.3d 1193, 1202 (10th Cir. 2006)

(footnote omitted); accord Proctor v. United Parcel Serv., 502 F.3d 1200, 1208 (10th Cir.

2007). Once a plaintiff makes this initial showing, “[i]f the defendant is able to articulate

a legitimate nondiscriminatory reason for the adverse action, the plaintiff must then show

that the articulated reasons are a pretext for retaliation.” Medlock, 164 F.3d at 550. In this

case, the City challenges both Plaintiff’s ability to establish the first and third elements of

her prima facie case and her ability to prove pretext.

       First, as to protected activity, the City contends Plaintiff’s many complaints about

Mr. Bratton did not allege gender discrimination and, thus, they were not protected by

Title VII. The City relies on the rationale of Petersen v. Utah Dep’t of Corr., 301 F.3d

                                              20
1182, 1888 (10th Cir. 2002), that “an employer cannot engage in unlawful retaliation if it

does not know that the employee has opposed or is opposing a violation of Title VII.”

       Plaintiff responds, correctly, that no “magic words” are necessary. “[T]o qualify as

protected opposition [to discrimination] the employee must convey to the employer his or

her concern that the employer has engaged in a practice made unlawful by [Title VII].”

See Hinds v. Sprint/United Mgmt. Co., 523 F.3d 1187, 1203 (10th Cir. 2008). Further, a

complaint is protected even if the employee is wrong about whether the conduct of which

she complains constitutes a violation of Title VII. It is “enough if she had a ‘good faith

belief that Title VII ha[d] been violated.’” Petersen, 301 F.3d at 1188 (quoting Love v.

Re/Max of Am., Inc., 738 F.2d 383, 385 (10th Cir. 1984)). Title VII permits a plaintiff to

maintain a retaliation claim “based on a reasonable good-faith belief that the underlying

conduct violated Title VII.” See Crumpacker v. Kan. Dep’t of Human Res., 338 F.3d 1163,

1171-72 (10th Cir. 2003).

       Upon consideration of the facts presented by Plaintiff, and drawing all reasonable

inferences in her favor, the Court finds that Plaintiff has demonstrated a genuine dispute of

material fact as to whether she engaged in protected opposition to discrimination based on

a reasonable belief that Title VII had been violated. Clearly, by the time her rebuttal to

Mr. Bratton’s log was presented, Plaintiff was complaining of harassment and a hostile

work environment; she cited and quoted from EEOC materials and the City’s personnel

policy regarding harassment. See City’s Mot., Ex. 22 [Doc. No. 54-22] at 9-10. Although

it is less clear that Plaintiff identified the harassment as gender-based, Plaintiff believed

she was being treated more harshly than her male counterparts and she informed Ms. Berry

                                             21
of this belief. Ms. Berry’s report of the investigation into complaints against Mr. Bratton

identified “potential gender discrimination issues” as one concern. See Pl.’s Resp. City’s

Mot., Ex. 9 [Doc. No. 75-9] at 1. Thus, the Court finds that Plaintiff may be able to

establish protected activity and the first element of a prima facie case of retaliation.

       As to the third element, a causal connection between Plaintiff’s protected activity

and an adverse employment action, the court of appeals has explained as follows:

       “A causal connection may be shown by evidence of circumstances that
       justify an inference of retaliatory motive, such as protected conduct closely
       followed by adverse action.” O’Neal v. Ferguson Constr. Co., 237 F.3d
       1248, 1253 (10th Cir. 2001) (quotation omitted). Standing alone, temporal
       proximity between the protected activity and the retaliatory conduct must be
       very close in time. Otherwise, “the plaintiff must offer additional evidence
       to establish causation.” Id.

Haynes v. Level 3 Commc’ns, LLC, 456 F.3d 1215, 1228 (10th Cir. 2006); see Anderson v.

Coors Brewing Co., 181 F.3d 1171, 1179 (10th Cir. 1999). For this purpose, “a one and

one-half month period between protected activity and adverse action may, by itself,

establish causation,” [but] “a three-month period, standing alone, is insufficient to establish

causation.” Anderson, 181 F.3d at 1179. Further, a plaintiff must show the decisionmaker

in the adverse action knew of the employee’s protected activity. See Montes v. Vail Clinic,

Inc., 497 F.3d 1160, 1176 (10th Cir. 2007); see also Hinds, 523 F.3d at 1203.

       Plaintiff relies solely on a close temporal proximity to establish a causal connection

between her complaint of gender-based harassment by Mr. Bratton and her termination.

See Pl.’s Resp. City’s Mot. at 21. Plaintiff presented her rebuttal memo and discussed it

with HR on April 7, 2015. Plaintiff was placed on administrative leave on May 22, 2015;

the meeting regarding possible discipline of Plaintiff was held June 5, 2015; and the

                                              22
termination decision was made June 22, 2015. Thus, the adverse action that forms the basis

of Plaintiff’s retaliation claim is separated from her protected activity by less than three

months. 7 Under similar circumstances, the court of appeals has been willing to assume

that a causal connection could be found. See Anderson, 181 F.3d at 1179 (“assuming two

months and one week is sufficient to support a prima facie case of retaliation”); see also

Webb v. Level 3 Commc’ns, LLC, 167 F. App’x 725, 735 (10th Cir. 2006) (same). Further,

Plaintiff’s termination was closely connected to Mr. Bratton’s resignation, which was

partially based on her complaints.

       Therefore, on the summary judgment record presented, the Court finds that Plaintiff

has carried her burden to demonstrate that a genuine dispute of material facts precludes

summary judgment on the basis urged by the City, that is, she is unable to establish a prima

facie case of retaliation. Further, as discussed above, the Court also finds a genuine dispute

of material fact regarding pretext. Therefore, the City is not entitled to summary judgment

on Plaintiff’s claim of retaliation.

                                          Conclusion

       For these reasons, the Court finds that the City is entitled to summary judgment on

Plaintiff’s claims of race discrimination and hostile work environment and Plaintiff’s

FMLA and § 1983 claims, but that genuine disputes of material facts preclude summary

judgment on Plaintiff’s claims of gender discrimination and retaliation.


       7
          Plaintiff also presents facts to show she was assigned a “not eligible for rehire” status
sometime after her termination, and she seems to suggest in her argument that this designation
might constitute a material adverse action. See id. at 22. However, she does not identify when
the designation occurred, and she does not connect it to a protected activity.

                                                23
       IT IS THEREFORE ORDERED that Defendant City of Oklahoma City’s Motion

for Summary Judgment [Doc. No. 54] is GRANTED in part and DENIED in part, as set

forth herein.

       IT IS SO ORDERED this 29th day of March, 2019.




                                        24
